       Case 6:18-cv-01343-EFM-GEB Document 9 Filed 03/01/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


TATIANA HIRSU                                         )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 6:18-cv-1343
                                                      )
SOCIAL NETWORKING TECHNOLOGY                          )
INC., et al.,                                         )
                                                      )
                                                      )
                Defendants.                           )

                        DEFENDANT SHARON AMEZCUA’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       COMES NOW Defendant Sharon Amezcua (“Amezcua” or “Defendant”), and moves this

Court, pursuant to Federal Rule of Civil Procedure Rule 12(b)(5), for an order dismissing

Plaintiff’s Complaint in its entirety against her. The reasons for this motion are set forth in the

contemporaneously filed Defendant’s Memorandum in Support of her Motion to Dismiss

Plaintiff’s Complaint, which is incorporated by reference as if fully set forth herein.

       WHEREFORE, Defendant Sharon Amezcua respectfully requests the Court dismiss

Plaintiff’s Complaint against her in its entirety, and award such other relief as the Court deems just

and proper.
         Case 6:18-cv-01343-EFM-GEB Document 9 Filed 03/01/19 Page 2 of 2




                                           Respectfully submitted,

                                           JACKSON LEWIS, P.C.

                                           /s/ James R. Ward
                                           James R. Ward, KS Bar #15924
                                           Janelle L. Williams, KS Bar #25343
                                           7101 College Boulevard, Suite 1200
                                           Overland Park, Kansas 66210
                                           Telephone: (913) 981-1018
                                           Facsimile: (913) 981-1019
                                           James.Ward@jacksonlewis.com
                                           Janelle.Williams@jacksonlewis.com

                                           ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the above and foregoing was served
electronically via the Court’s CM/ECF filing system on this day, the 1st of March, 2019 on the
following:

         Michael R. Andrusak
         Cody Branham
         ADAMS JONES LAW FIRM, P.A.
         1635 N. Waterfront Parkway, Suite 200
         Wichita, Kansas 67206-6623
         mandrusak@adamsjones.com
         cbranham@adamsjones.com

         David P. Eron
         ERON LAW, P.A.
         229 E. William, Suite 100
         Wichita, Kansas 67202
         david@eronlaw.com

         ATTORNEYS FOR PLAINTIFF


                                           /s/ James R. Ward
                                           An Attorney for Defendant
4835-4974-0425, v. 1


                                                 2
